United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 13, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60783
                          Summary Calendar


VICTOR LEONEL CORTEZ-OROZCO,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 092 335
                        --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Victor Leonel Cortez-Orozco, a native of Colombia, petitions

for review of an order issued by the Board of Immigration Appeals

(“BIA”).   The BIA’s order affirmed the decision of the

Immigration Judge (“IJ”) that denied Cortez-Orozco’s applications

for asylum and withholding of removal.

     Cortez-Orozco asserts that the IJ erred by deciding that he

did not suffer persecution and that he did not establish a

well-founded fear of persecution if he is removed to Colombia.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60783
                                 -2-

We construe the Respondent’s motion for summary affirmance as its

brief.

     We review legal conclusions de novo and findings for

substantial evidence.    Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444

(5th Cir. 2001).    We will not reverse a BIA decision unless the

evidence is “‘so compelling that no reasonable fact-finder could

conclude against it.’”    Moin v. Ashcroft, 335 F.3d 415, 419 (5th

Cir. 2003).

     The IJ found that the testimony produced at the hearing was

not credible.    We give great deference to such credibility

determinations.    Efe v. Ashcroft, 293 F.3d 899, 905 (5th Cir.

2002).   Cortez-Orozco does not challenge the IJ’s credibility

determination.

     The IJ found that Cortez-Orozco did not provide credible

evidence of the threats that he allegedly received.    Cortez-

Orozco does not challenge this finding.    Cortez-Orozco does not

challenge the IJ’s denial of relief under the Convention Against

Torture.

     The failure to provide in an appellate brief an argument as

well as citations to authorities and the record on an issue

constitutes abandonment of the issue; Cortez-Orozco has abandoned

any challenge related to the above-mentioned issues and findings.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     The IJ’s findings that Cortez-Orozco was not subjected to

persecution and that he did not establish a well-founded fear of
                           No. 03-60783
                                -3-

persecution if he is removed to Colombia are supported by the

record.   See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351 (5th

Cir. 2002); Adebisi v. INS, 952 F.2d 910, 912 (5th Cir. 1992).

Cortez-Orozco did not provide any facts, citations to the record,

and citations to authorities in support of his assertions that he

has suffered and will suffer persecution in Colombia.   Cortez-

Orozco’s conclusional allegations are insufficient to warrant a

reversal of the BIA’s decision.    Moin, 335 F.3d at 419.

     We consider Cortez-Orozco’s asylum claim also as a request

for withholding of deportation.    Castillo-Rodriguez v. INS, 929

F.2d 181, 185 (5th Cir. 1991).    Because Cortez-Orozco does not

meet the standard for asylum, he does not meet the standard for

withholding of deportation.   Efe, 293 F.3d at 906.   Accordingly,

the petition for review is DENIED.

     The Respondent’s motion for summary affirmance or in the

alternative for an extension of time to file a response brief is

DENIED.

     PETITION FOR REVIEW DENIED; MOTION DENIED.